Appeal by the defendant from a judgment of the Supreme Court, Kings County (Cooperman, J.), rendered March 25, 1982, convicting him of burglary in the first degree and robbery in the first degree (three counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s contention that a police officer gave improper bolstering testimony is not preserved for our review since no objection was raised thereto at trial. Furthermore, the record supports the jury’s verdict of guilt beyond a reasonable doubt. Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.